Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 9, 2003, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision of an Administrative Law Judge dated and mailed October 23, 2002, claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. By letter postmarked June 2, 2003, claimant appealed the decision to the Unemployment Insurance Appeal Board. Although he testified that he received the Administrative Law Judge’s decision, claimant offered no valid excuse for his failure to comply with the 20-day statutory period set forth in Labor Law § 621 (1). Accordingly, we find no reason to disturb the Board’s decision dismissing the appeal as untimely (see Matter of Esposito [Commissioner of Labor], 2 AD3d 1036 [2003]; Matter of Del Valle [Commissioner of Labor], *914285 AD2d 888 [2001]). Claimant’s arguments relating to the underlying merits of the denial of his application for unemployment insurance benefits are, therefore, not properly before this Court (see id.).
Cardona, P.J., Feters, Spain, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.